UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7200


DAVID BRIGHTWELL,

                Plaintiff - Appellant,

          v.

D. SCOTT WHITNEY, Chief Attorney; GERALDINE K. SWEENEY,
Chief Attorney; GOVERNOR MARTIN O'MALLEY; SOMERSET COUNTY
ADMINISTRATOR,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-01652-DKC)


Submitted:   December 15, 2011             Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Brightwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David    Brightwell   appeals        the    district   court’s       order

dismissing his civil rights complaint.                  We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons    stated   by   the   district         court.      Brightwell      v.

Whitney,   No.    8:11-cv-01652-DKC       (D.    Md.    Aug.    30,    2011).      We

dispense   with    oral   argument     because         the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      2